              Case 2:19-cv-00259-JLR Document 89 Filed 07/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          TOBY MEAGHER, et al.,                          CASE NO. C19-0259JLR

11                               Plaintiffs,               ORDER GRANTING
                   v.                                      DEFENDANTS’ MOTION FOR
12                                                         RELIEF FROM ANSWER
                                                           DEADLINE
            KING COUNTY, et al.,
13
                                 Defendants.
14

15          Before the court is Defendants’ motion for relief from their deadline to answer

16   Plaintiffs’ third amended complaint. (Mot. (Dkt. # 88); see also TAC (Dkt. # 74)).

17   Defendants have a pending motion to strike Plaintiffs’ third amended complaint that

18   notes for the court’s consideration on July 17, 2020. (See MTS (Dkt. # 87).) Defendants

19   request that the court set Defendants’ answer deadline to seven days after the court rules

20   on Defendants’ motion to strike, if the court denies the motion to strike; or, alternatively,

21   seven days after Mr. Meagher files a revised third amended complaint, if the court grants

22   the motion to strike. (See Mot. at 3.)


     ORDER - 1
              Case 2:19-cv-00259-JLR Document 89 Filed 07/08/20 Page 2 of 2



 1          Finding good cause pursuant to Federal Rule Civil Procedure 6(b)(1)(A), the court

 2   GRANTS Defendants’ motion for relief from their deadline to answer Plaintiffs’ third

 3   amended complaint and ORDERS Defendants to file their answer to Plaintiffs’ third

 4   amended complaint within seven (7) days of either (a) the court denying Defendants’

 5   motion to strike, or (b) Plaintiffs’ filing of a revised third amended complaint (if the court

 6   so orders).

 7          Dated this 8th day of July, 2020.

 8

 9                                                     A
                                                       JAMES L. ROBART
10
                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
